DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 1/5/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 15/593,479 (US 10,411,085 B2) has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Notice of Allowance
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: After consideration of applicant’s remarks, terminal disclaimer and a further search of the prior art of record, examiner has concluded that the prior art does not disclose nor fairly suggest a semiconductor device as described in the independent claim 1.

Claims 7-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations of claim 7 including: a first pair of dummy structures disposed over the first well; and a second pair of dummy structures disposed over the first well; and a resistor wire formed of a conductive material and embedded in the first  wherein resistor wire overlaps the first pair of dummy structure and the second pair of dummy structures.
Claims 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations of claim 15 including: a second resistor wire formed of a conductive material and embedded in the first interlayer dielectric layer, wherein the first resistor wire overlaps the first diffusion region and the second resistor wire overlaps the second diffusion region in plan.
Hu et al (US Pub no. 2017/0221821 A1) fails to teach a first diffusion region in the first well region and first and second dummy structures over the first well in regards to claim 7.  Furthermore, with regards to claim 15, Hu et al fails to disclose a first well and a first resistor wire overlaps the first diffusion region and the second resistor wire overlaps the second diffusion region in plan.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208.  The examiner can normally be reached on Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.